Citation Nr: 0615085	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from an October 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  The Board 
remanded this case to the RO in March 2004 for additional 
development.

In a September 2002 statement, the veteran appears to have 
filed an informal claim for entitlement to service connection 
for a heart disorder.  As this issue has not yet been 
adjudicated and properly appealed, the Board refers the 
matter back to the RO for all appropriate action.  See 
38 C.F.R. §§ 20.200-20.202 (2005).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
establish that currently diagnosed bilateral hearing loss and 
tinnitus is etiologically related to active service, or that 
bilateral sensorineural hearing loss manifested to a 
compensable degree within a year after service discharge.




CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by active service, and bilateral sensorineural 
hearing loss may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Board finds that with respect to these claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions as related to the Veterans Claims Assistance Act 
of 2000 (VCAA) and all other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

To that end, VA letters dated in April 2002, March 2004, 
September 2004, and August 2005 fully satisfied the VCAA's 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 
16 Vet. App. 183, 187 (2002).  Through these communications, 
the veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, and the March 2004, September 2004, and August 2005 
letters specifically indicated that he should give VA any 
relevant information or evidence in his possession.  
Moreover, although the veteran did not receive complete VCAA 
notice until after the initial adjudication of his claims, 
this was not prejudicial to him because he was subsequently 
provided with adequate notice, followed by readjudication of 
his claims with issuance of a supplemental statement of the 
case (SSOC) in January 2006.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  In addition, 
because the Board has concluded that the preponderance of the 
evidence is against both claims for service connection, any 
questions as to notice of the appropriate disability rating 
or effective date to be assigned (i.e., in the event of an 
award of service connection for the claimed disorders) are 
accordingly rendered moot, and so no further notice is 
necessary at this time.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to the VCAA's duty to assist, the Board finds 
that to the extent possible, the veteran's available service 
medical records, VA medical records, and all adequately 
identified private medical records have been associated with 
the claims file for consideration in support of his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  Furthermore, there is no indication that additional 
evidence that may be relevant to the issue decided herein is 
available, but not of record.  In addition, the veteran was 
accorded VA examinations for his claims in September 2002.  
38 C.F.R. § 3.159(c)(4).  

Finally, as there is no indication that any VA failure to 
provide additional notice or assistance to the veteran 
reasonably affects the outcome of this case, the Board finds 
that any such error is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Thus, the case is ready for 
appellate review.

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).  In addition, certain 
chronic diseases, including sensorineural hearing loss, may 
be presumed to have been incurred in or aggravated during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

It is not required, however, that hearing loss be shown 
during service.  The United States Court of Appeals for 
Veterans Claims (Court) has held, "[W]hen audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirement for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  
In Hensley, the Court agreed with the Secretary's suggestion 
that service connection may be established if: (1) the record 
shows acoustic trauma due to noise exposure in service; (2) 
audiometric test results show an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishes 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relates current 
hearing loss disability to active service.  Id. at 159-160.

Analysis of the Claims

The veteran desires entitlement to service connection for 
bilateral hearing loss and tinnitus, and avers that noise 
exposure during active duty led to both of these problems.  
For the reasons detailed below, however, the Board finds that 
the preponderance of the evidence is against the claims, such 
that entitlement to service connection is not warranted for 
either disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

The veteran's service records indicate that his military 
occupational specialty (MOS) was that of a field artillery 
man.  The Board notes, however, that these service records 
and other file information are negative for any evidence of 
combat participation that could be indicative of noise 
exposure.  See 38 U.S.C.A. § 1154(b) (West 2002).  Instead, 
however, the veteran states that in-service exposure to the 
discharge of firearms and ammunition, as well as noise from 
airplanes, and with limited use of hearing protection, led to 
his current bilateral hearing loss and tinnitus.  He also 
reports that he first experienced tinnitus and hearing loss 
symptomatology during his period of active service.   

The veteran's service medical records, including his entry 
and exit examination reports, reflect no complaints, 
symptoms, diagnoses, or treatment for either hearing loss or 
tinnitus.  The veteran has testified that he discussed both 
of these problems with the service physician at the time of 
his discharge, but the Board notes that although the veteran 
personally filled out his November 1966 report of medical 
history for service discharge, he specifically denied any ear 
trouble on that form, while he did acknowledge a history of 
other problems on the form.  

At the time of his November 1963 service discharge 
examination, the veteran was also afforded an audiological 
evaluation using American Standards Association (ASA) 
audiometric references.  (Those are the figures on the left 
in each column in the chart below and not in parentheses.)   
Since November 1, 1967, however, those standards have been 
set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  (Service 
department audiometric charts dated after November 1, 1967 
are presumed to be in ISO-ANSI units unless otherwise 
specified, while such charts in VA medical records dated 
after June 30, 1966, are similarly presumed to be in ISO-ANSI 
units.)  In order to facilitate data comparison for the 
pending appeal, the ASA standards have been converted to ISO-
ANSI standards (and are represented by the figures in 
parentheses).  



Thus, in November 1963, puretone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
---
-10 (-5)
LEFT
-10 (5)
-10 (0)
-10 (0)
---
-10 (-5)

As well, the veteran had a score of 1 for his "Hearing and 
Ears" on his PULHES profile at that time.  (The PULHES 
profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "H" 
in PULHES stands for "Hearing and Ears.") 

The veteran testified that during service, in 1964, he 
sustained a skull fracture, for which he was hospitalized in 
Germany for two weeks, and which could have contributed to 
his current problems.  He admitted, however, that he did not 
experience any change in his hearing or an onset or worsening 
of tinnitus after that injury.  VA requested the clinical 
records of treatment for this injury as described by the 
veteran, but the service department reported that it could 
not find any such records.  The service medical records do 
mention a follow-up evaluation of a skull laceration 
immediately prior to the veteran's November 1966 service 
discharge examination, but there is no indication of a skull 
fracture or any reported hearing or tinnitus problems at that 
time.  The November 1966 service discharge medical 
examination report did record a one-inch laceration scar 
behind the veteran's left ear, with notation that this cut 
became infected in October 1966 and required hospitalization 
for observation, but also noted that at the time of the 
examination, the wound was well-healed with no remaining 
infection.   

Likewise, during his November 1966 service discharge medical 
examination, the veteran was afforded an audiological 
evaluation using the ASA audiometric references.  



Puretone thresholds on the November 1966 audiological test, 
in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
20 (25)
LEFT
5 (20)
5 (15)
15 (25)
5 (15)
20 (25)

As well, the veteran's November 1966 report of medical 
examination again documented a score of 1 on the PULHES 
profile for "Hearing and Ears." 

The veteran has also stated that after his service discharge 
in December 1966, although he continued to have hearing loss 
and tinnitus, he never sought any medical treatment for it.  
He did report that he received audiological testing through 
his employer, a glass company.  Audiological testing records 
from that company, as dated from approximately September 1982 
to February 2003, reflected findings varying between 
"normal" and "mild" hearing loss in testing dated up until 
2002, while 2002 and later testing showed varying findings of 
"normal" to "moderate" hearing loss.  The actual numerical 
scores on these audiometric evaluations, however, are 
uninterpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data). 

Other private medical reports of record and dated from 
approximately January 1997 to April 2001 contained no 
recorded complaints, symptoms, diagnosis or treatment of 
either hearing loss or tinnitus.

The veteran then underwent VA audiological and ear disease 
examinations in September 2002.  In the examination report, 
the September 2002 VA audiologist noted the veteran's 
reported noise exposure in and after service, as well as his 
description of a history of hearing loss and tinnitus since 
service.  The examiner also recorded a 35-year post-service 
employment history, involving the veteran's work in a glass 
factory.  The examiner advised that the audiometric testing 
conducted at service exit reflected normal hearing.  

On the authorized VA audiological evaluation in September 
2002, puretone thresholds, in decibels (dB), were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
20
45
LEFT
5
0
0
15
35

These findings revealed a four-frequency (excluding the 
reading at 500 Hz) pure tone average of 17dB in the right ear 
and 12 dB in the left ear.  Speech audiometry, using the 
Maryland CNC test, indicated speech recognition ability of 
100 percent in the right ear and 96 percent in the left ear.  

The September 2002 audiologist then advised that the 
veteran's hearing was normal through 3000 Hertz, when it then 
fell to a moderate bilateral sensorineural hearing loss, but 
with excellent word recognition.  The examiner opined that it 
was not likely that the veteran's hearing loss was caused by 
in-service noise exposure, given that his hearing was normal 
at service discharge.  This examiner also acknowledged that 
she had reviewed the claims file.

The September 2002 ear disease examiner recorded the 
veteran's report of noise exposure in service, with 
infrequent use of hearing protection, and his complaints of 
tinnitus for many years after service.  After clinical 
evaluation, she diagnosed mild bilateral sensorineural 
hearing loss and tinnitus.  She stated that the hearing loss 
"could" be associated with noise-induced and age.  She then 
commented that the tinnitus was explained by the mild hearing 
loss.  The record is unclear as to whether this examiner had 
the claims file available for her review.     

The Board holds that these claims do not warrant direct 
service connection because neither of the currently diagnosed 
disorders have been shown to be etiologically related to 
active service by competent medical evidence.  As well, 
service connection for bilateral sensorineural hearing loss 
is not warranted on a presumptive basis because such hearing 
loss is not shown to have manifested to a compensable degree 
within a year after service discharge.   38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.  

First, the Board recognizes that the service medical records 
show an increase in hearing impairment from the time of the 
veteran's entry into service to the time of his discharge.  
This level of hearing loss, however, is not sufficient to 
warrant service connection because at service discharge: 
testing did not show an auditory threshold of 40 dB or 
greater at any of the applicable frequencies (500, 1000, 
2000, 3000, or 4000 Hz); auditory thresholds for at least 
three of these frequencies were not at 26 dB or greater; and 
finally, as there were no speech recognition results using 
the Maryland CNC test, there was no finding of a score from 
that test of 94 percent or less.  38 C.F.R. § 3.385.  Thus, 
the veteran is not entitled to service connection for 
bilateral hearing loss as based upon clinical findings 
documented upon his service discharge.  Id.  

As well, because there is no record of audiologic test 
findings to establish the onset of compensable bilateral 
sensorineural hearing loss within a year of discharge from 
active duty, presumptive service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.307, 3.309, 3.385; 
see also 38 C.F.R. §§ 4.85, 4.86, 4.87 (2005).

Again, however, hearing loss need not be shown in service or 
within a year thereafter; it may present later in life and 
still warrant service connection if all requirements of the 
test in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) are met 
by sufficient evidence.  In this case, however, only one of 
the four Hensley elements is satisfied for both ears, because 
authorized audiometric testing in September 2002 showed an 
upward trend in auditory thresholds (requirement two) 
bilaterally.  The only interpreted and authorized post-
service audiometric testing results of record (from the 
September 2002 VA examination) do not show current disability 
for the left ear as defined at 38 C.F.R. § 3.385 because: no 
auditory thresholds were measured at 40 dB or greater at the 
applicable frequencies; three out of the five auditory 
thresholds at the applicable frequencies were not at 26 dB or 
greater; and the Maryland CNC test score was not at 94 
percent or less (requirement three).  For the right ear, 
there is a finding of an auditory threshold at 40 or greater 
at one level, and so the veteran also meets the requirement 
of impaired hearing for that ear.  However, the remaining two 
elements of Hensley are still not met for either ear.    

The September 2002 VA audiologist (the only medical 
professional to render an etiological opinion in this case 
with confirmation of review of the entire record) did not 
find that the record showed acoustic trauma because of noise 
exposure in service (requirement one), and also did not 
relate current hearing loss disability to active service 
(requirement four).  It also does not appear that the 
September 2002 VA ear disease examiner confirmed acoustic 
trauma as specifically related to in-service noise exposure.  
The Board is also aware that the September 2002 ear disease 
examiner did indicate that the veteran's bilateral hearing 
loss "could" be related to a combination of noise exposure 
and age-related disability, but the Board finds that this 
opinion does not place the evidence into a state of relative 
equipoise.  This examiner's use of the term "could" is 
speculative in nature, and so does not approximate a 
favorable etiological likelihood.  This examiner also did not 
distinguish between in-service and post-service noise 
exposure as the cause of the veteran's hearing loss, and she 
also combined any such noise exposure with the factor of the 
veteran's age, which she is medically competent to do.  
(Moreover, contrary to the veteran's assertion, the law does 
not prohibit VA from a denial of service connection for 
hearing loss as based upon a medical opinion that finds that 
such disability is related to age instead of service.)  Thus, 
without all requirements of the Hensley test met by the 
pertinent evidence of record, the claim for entitlement to 
service connection for bilateral hearing loss on a direct 
basis must fail.    

As to the claim for service connection for tinnitus, the 
Board further recognizes that the September 2002 VA examiners 
appeared to find the veteran's subjective report of tinnitus 
to be credible.  Again, however, no medical professional of 
record, including these examiners, found that the veteran had 
noise exposure in service that led to acoustic trauma, or 
opined that his currently diagnosed tinnitus is related to 
his period of active service.  The VA audiologist rendered no 
opinion, and the VA ear disease examiner stated only that it 
was due to the veteran's hearing loss.  (And, because direct 
service connection for hearing loss is not warranted at this 
time, the Board cannot service connect tinnitus as secondary 
to hearing loss on the basis of this opinion.  See 38 C.F.R. 
§ 3.310(a) (2005); Wallin v. West, 11 Vet. App. 509, 512 
(1998).)  Thus, absent a favorable nexus to service, the 
Board must also deny the claim for service connection for 
tinnitus on a direct basis.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of a claimed disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board may not consider 
the veteran's assertions that his current hearing loss and 
tinnitus are etiologically related to his period of active 
service to be competent evidence in support of this appeal.  
Id.  Moreover, while the veteran described continuity of his 
symptomatology from the time of his active service to the 
present, in the absence of any medical evidence of record to 
confirm such earlier symptomatology or to reflect earlier 
diagnoses, the claims still do not warrant service 
connection.  Id.; see also 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

As well, in reviewing the foregoing, the Board has been 
cognizant of the benefit of the doubt rule.  The 
preponderance of the evidence, however, is against both of 
the claims on appeal.  As such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence - a state of relative equipoise - so as to 
allow for a more favorable determination.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


